DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Regarding claim 1, the “body” is the only positively recited limitation of the automatic valve.  The recitation that the body is configured to receive a piston axially requires the body to possess some undefined characteristic which feature gives the body the capability to receive a piston axially.  The piston is not a positively recited element of the automatic valve.  The remainder of the claim further describes the capable function of the piston, which is also not a positively recited limitation.
Claim 2 further defines the piston, which is not a positively recited limitation.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “fire suppression medium source” and the “further automatic valve” recited in claim 13 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-
Claim 9 recites the limitation “the second part of the body further comprises a third abutment surface engageable with the first abutment surface of the piston when the piston is in the first axial position.”  Figure 4 shows the piston in the first axial position where piston 18 does not engage the second part 16 of the body 12.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "pneumatic pressure" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "pneumatic pressure" in line 3.  The claim fails to recite a pneumatic fluid.  It is uncertain whether the claim implies and/or requires a pneumatic fluid.
Claim 2 recites the limitation “fluid” in line 3. There is insufficient antecedent basis for this limitation in the claim.  It is uncertain whether it is a double inclusion of the “fire suppression agent” or the “pneumatic” fluid recited/implied in claim 1.
Regarding claim 9, based on the rejection under 35 U.S.C 112(a), it is uncertain what surface is limited by the recitation “a third abutment surface.”
Claim 10 recites the limitation “a fourth abutment surface” in line 2.  The claim is silent to a third abutment surface.  It is uncertain whether the recitation “fourth” requires a third abutment surface.
Claim 12 recites the limitation "the shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitations “a fire suppression medium source” and “a further automatic valve” in lines 2 and 3, respectively.  The body of the claim exceeds the scope of the preamble.  The preamble is directed to an automatic valve.  The fire suppression medium source and the further automatic valve are not part of the automatic valve.  The body of the claim defines a combination of an automatic valve, a fire suppression medium source and a further automatic valve.  The combination defined by the body of the claim exceeds the scope of the subcombination defined by the preamble.
Claim 17 recites the limitation "the first part" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation “a valve opening” in line 2.  It is uncertain whether it is a double inclusion of the “valve opening” recited in claim 1.
Claim 18 recites the limitation “the valve opening” in line 2.  It is uncertain whether the reference is to the valve opening recited in claim 17 or the valve opening recited in claim 1.
Claim 18 recites the limitations “a fire suppression medium source” in lines 2-3.  The body of the claim exceeds the scope of the preamble.  The preamble is directed to an automatic valve.  The fire suppression medium source is not part of the automatic valve.  The body of the claim defines a combination of an automatic valve and a fire suppression medium source.  The 
Claim 19 recites the limitation “abnormal” in line 3.  Abnormal is a subjective term.  What may be considered abnormal by one person may be considered normal by another.  It is uncertain what heat is limited by the claim.
Claim 19 recites the limitation "the second valve opening" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation “pneumatic pressure” in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.  It is uncertain whether it is a double inclusion of the “pneumatic pressure” recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10, 11, 14, 15 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ringer et al. (2013/0306333).
Regarding claims 1, 3, 6, 7, 8, 10, 11, 14, 15, 16 and 19, Ringer et al. disclose an automatic valve comprising:
a body 20;
a piston 30, 38, 40 (not a positively recited element)

a valve opening (opening surrounded by valve seat 24; not a positively recited element);
pneumatic pressure (pressure from compressed gas source 5; not a positively recited element);
a second axial position (position shown in figure 3; not a positively recited element);
a fire suppression agent (water from piping 120; not a positively recited element);
wherein the body comprises a first part 20 and a second part 112, the second part comprising a connector (Tee above pipe 112);
a cylinder chamber 20d;
wherein the second part 112 of the body defines an attachment interface (outer surface) co-operable with a tool (pipe wrench);
wherein the piston comprises first 32 and second 40a abutment surfaces (not a positively recited element);
wherein the first part of the body further comprises a fourth abutment surface 22a engageable with the second abutment surface 40a when the piston is in the second axial position;
wherein the piston further comprises an annular recess (annular recess occupied by sealing portion 32) configured to receive an annular seal 32 (the piston is not a positively recited limitation);
wherein the valve body comprises a first air connector (Tee above pipe 112) aligned axially therewith and configured for connection with an air source;

a temperature sensitive detection means 118;
a pneumatic air source 5.
Regarding claim 2, the body 20a of Ringer et al. has a shape that is capable receiving a piston that comprises a channel and a check valve.
Regarding claim 16, the claim further defines a non-positively recited element.
Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willms (3,860,073).
Willms discloses an automatic valve comprising:
a body 1, 2;
a piston 14 (not a positively recited element)
a first axial position (down position; not a positively recited element);
a valve opening 6;
pneumatic pressure (the device has the capability to have pneumatic pressure applied to passage 46; not a positively recited element);
a second axial position (up position; not a positively recited element);
a fire suppression agent (fluid in container 40; not a positively recited element);
wherein the piston comprises a channel 22 longitudinally therethrough and a check valve 24 positioned within the channel such that fluid can enter the check valve in a first .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ringer et al. (2013/0306333).
Ringer et al. disclose the limitations of the claimed invention with the exception of the first part comprising a first threaded portion and the second part comprising a second threaded portion.  Threaded portions are well known in the art, i.e., threaded pipe connections.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have provided a first threaded portion (threads to the outlet port 16) to the first part 20a and a second threaded portion (threads to the elbow at the bottom end of pipe 112) to the second part 112 in the device of Ringer et al. to ease assembly.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KIM whose telephone number is (571)272-4905.  The examiner can normally be reached on M-F 7:30-3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O Hall can be reached on (571) 270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHRISTOPHER S KIM/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        CHRISTOPHER S. KIM
Examiner
Art Unit 3752



CK